DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
IN THE CLAIMS
22. (Currently Amended) The display apparatus of claim  1, wherein the integrated circuit chip is attached to the display apparatus by a chip-on-plastic-type connection. 
Allowable Subject Matter

Claims 1-2, 4, 10-13 16-20 and 22-23 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-2,4,10-13 16-20 and 22,the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"the passivation layer is in direct contact with the bonding pad, in direct contact with second insulating layer, and in direct contact with the first conductive layer; the under-bump metallization structure is in direct contact with the solder bump and in direct contact with the second conductive layer; and the " in combination with the remaining limitations of the claim 1. 

Regarding claims 23 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"the passivation layer is in direct contact with the bonding pad, in direct contact with second insulating layer, and in direct contact with the first conductive layer; the under-bump metallization structure is in direct contact with the solder bump and in direct contact with the second conductive layer; and the second conductive layer is in direct contact with the first insulating layer and in direct contact with the under-bump metallization structure" in combination with the remaining limitations of the claim 23.
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Paek et al. (US 7446422 B1) Lu et al. (US 9082776 B2) and Chen et al. (US 9401308 B2)
Paek discloses a scaled sized multilayer UBM.
Lu discloses a multilayer under bump metallization.
Chen discloses a pad UBM for an electronic device.

the passivation layer is in direct contact with the bonding pad, in direct contact with second insulating layer, and in direct contact with the first conductive layer; the under-bump metallization structure is in direct contact with the solder bump and in direct contact with the second conductive layer; and the second conductive layer is in direct contact with the first insulating layer and in direct contact with the under-bump metallization structure" in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: "the passivation layer is in direct contact with the bonding pad, in direct contact with second insulating layer, and in direct contact with the first conductive layer; the under-bump metallization structure is in direct contact with the solder bump and in direct contact with the second conductive layer; and the second conductive layer is in direct contact with the first insulating layer and in direct contact with the under-bump metallization structure" in combination with the remaining limitations of the claim 23.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/PETE T LEE/Primary Examiner, Art Unit 2848